ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Darden Petroleum & Energy Solutions          )       ASBCA No. 60570
                                             )
Under Contract No. SP0600-l 6-S-4000         )

APPEARANCE FOR THE APPELLANT:                        Mr. Tim Mosier
                                                      Chief Operating Officer

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Kathryn M. Kelley, Esq.
                                                     Christopher S. Colby, Esq.
                                                      Trial Attorneys
                                                      DLA Energy
                                                      Fort Belvoir, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 23 June 2016
                                                         /~/°'/
                                                      //~;:////
                                                   ,.,:/  -~,,4<
                                                                 ~
                                                                 ·.' .
                                                 /~~RK ~. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60570, Appeal of Darden Petroleum
& Energy Solutions, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals